 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Gabriel Bassford,                                 No. CV-19-03062-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   National Contractor Services Corporation,
     SC3 International LLC, and Integrated
13   Control Systems Incorporated,
14                  Defendants.
15
16          Pending before the Court is Plaintiff’s application to proceed in forma pauperis. The
17   Court finds that Plaintiff’s income versus expenses qualifies for in forma pauperis status.
18   See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). The Court has also
19   reviewed the complaint consistent with 28 U.S.C. § 1915(e)(2) and finds it is sufficient to
20   prevent dismissal at this stage. See Kennedy v. Andrews, 2005 WL 3358205, *2-*3 (D.
21   Ariz. 2005).
22          Thus,
23          IT IS ORDERED GRANTING the application for leave to proceed in forma
24   pauperis (Doc. 2), without prepayment of costs or fees or the necessity of giving security
25   therefor.   Service by waiver or service of the summons and complaint shall be at
26   government expense on the defendant by the U.S. Marshal or his authorized representative.
27   The Court directs the following:
28   (1)    The Clerk of Court must send Plaintiff a service packet including the Complaint
 1   (Doc. 1), this Order, and both summons and request for waiver forms for the Defendants.
 2   (2)     Plaintiff must complete and return the service packet to the Clerk of Court within
 3   30 days of the date of filing of this Order. The United States Marshal will not provide
 4   service of process if Plaintiff fails to comply with this Order.
 5   (3)     If Plaintiff does not either obtain a waiver of service of the summons or complete
 6   service of the Summons and Complaint on each Defendant within 90 days of the filing of
 7   the Complaint, the action may be dismissed as to any unserved Defendant. Fed. R. Civ. P.
 8   4(m).
 9   (4)     A Defendant who agrees to waive service of the Summons and Complaint must
10   return the signed waiver forms to the United States Marshal, not the Plaintiff.
11           Dated this 15th day of May, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
